It is ordered that the petition for writ of mandamus be and the same is hereby granted on the basis of a petition filed in this Court asking that the writ of mandamus be directed to the Honorable Edgar P. Russell, as Presiding Judge of the 4th Judicial Circuit of Alabama, commanding and requiring him to rescind and hold for naught his order of June 1, 1979, requiring a preliminary hearing to be held in the above cause. (See Duncan v. State, 369 So.2d 885).
TYSON, DeCARLO and BOOKOUT, JJ., concur.
BOWEN, J., dissents.